Exhibit(a)(22) 17-B, Mahal Industrial Estate, Mahakali Caves Road, Andheri (E), Mumbai - 400 093. India. Tel. : (91-22) 6645 5645 Fax : (91-22) 6645 5685 May 29, 2010 Mr. Alan D Schwartz Executive Chairman Guggenheim Securities, LLC 135 East 5th Street New York, New York 10022 Tel. #: Fax #: Dear Mr. Schwartz, Thank you for your letter of May 27, 2010 addressed to Mr. Dilip Shanghvi. Our goal is to acquire control of Taro, as we are entitled to under the agreements that we signed. Therefore, we have to regret your offer. Mr. Shanghvi is on vacation, hence I'm responding on his behalf. Best regards, /s/ Sailesh Desai Sailesh Desai Whole Time Director Registered Office : SPARC, Tandalja, Vadodara - ndia Corporate Office Acme Plaza, Andheri-Kurla Road, Andheri (East), Mumbai - 400 059. India.
